ORDEN
Se enmienda nuestra orden de 10 de octubre de 1957, según enmendada, 4 L.P.R.A. Ap. Y, que establece la Conferencia Judicial de Puerto Rico para que lea de la siguiente forma:
HH

Propósitos

Por la presente se establece la Conferencia Judicial de Puerto Rico, con los propósitos de considerar el estado de la administración judicial, promover medidas tendentes a mejorar los procedimientos judiciales, considerar y recomendar legislación con respecto a la adopción de reglas de procedimiento para los tribunales y, en general, para tratar asuntos relacionados con el sistema judicial, el mejoramiento del mismo y la efectiva administración de la justicia.
*450I — I 1 — 1

Miembros que la componen

Serán miembros de la Conferencia Judicial:
(1) Los Jueces y ex Jueces del Tribunal Supremo de Puerto Rico.
(2) Los Jueces del Tribunal de Primera Instancia.
(3) Los Jueces Municipales.
(4) El Secretario de Justicia y el Procurador General.
(5) Los miembros de la Junta de Gobierno del Colegio de Abogados de Puerto Rico.
(6) Los presidentes de las delegaciones de distrito de dicho Colegio.
(7) Los decanos de las facultades de las escuelas de derecho establecidas en Puerto Rico debidamente acredita-das.
(8) Otros miembros del Colegio de Abogados que designe el Tribunal Supremo, quienes sean distinguidos represen-tantes de los distintos sectores de la comunidad legal tales como: fiscales, procuradores, registradores de la propiedad, abogados de Servicios Legales y Asistencia Legal y abogados de la práctica privada en general.
(9) Ciudadanos, que no sean abogados, quienes aporten sus conocimientos y preparación profesional para el logro de los propósitos de la Conferencia Judicial, desde una perspectiva interdisciplinaria.
1 — 1

Comités de la Conferencia Judicial; funciones en general

El Tribunal Supremo designará un comité directivo, de carácter permanente y unos comités asesores, con sus respectivos presidentes. Estos comités tendrán la enco-mienda de llevar a cabo los propósitos de la Conferencia, y realizar cualquier gestión especial que se les encomiende. *451Una vez constituidos los comités, el Tribunal los convocará, separada o conjuntamente, a fin de iniciar sus trabajos. Cada comité se reunirá en las fechas y lugares que su presidente determine para recibir, discutir, considerar las gestiones relacionadas con la materia que corresponda a la esfera de su particular responsabilidad o encomienda, y someterá al Tribunal Supremo dentro del período que se le fijó, un informe completo de sus trabajos, con sus recomendaciones.
¡> I — I

Comité directivo; funciones y deberes

El comité directivo será uno de carácter permanente. Se compondrá de todos los presidentes de los distintos comités asesores y se constituirá cada cuatro años. El presidente del comité directivo será designado por el Tribunal Supremo.
Las funciones del comité directivo serán las siguientes:
(1) Colaborar con el Tribunal Supremo y la Oficina del Secretariado de la Conferencia Judicial en la organización de las sesiones y en la coordinación de los trabajos de la Conferencia.
(2) Programar el curso de las propuestas y las recomenda-ciones que se hagan al efecto e impartir las guías que sean adecuadas a los comités asesores.
(3) Analizar, como organismo evaluador, las propuestas, estudios y recomendaciones que surjan de los comités asesores.
(4) Mantener un intercambio de ideas y opiniones con los comités asesores sobre los temas o asuntos que deben ser objeto de consideración en la Conferencia Judicial plenaria, sujeto a la aprobación del Tribunal Supremo.
*452V

Comités asesores: miembros, funciones y deberes

Los comités asesores serán constituidos por el Tribunal Supremo. Sus miembros serán designados por un tiempo razonable, de forma que puedan completar las encomiendas asignadas. Estos comités contarán con una representación amplia de los Jueces del Tribunal de Primera Instancia y de los Jueces Municipales y de abogados de los distintos sectores de la profesión incluso fiscales, registradores de la propiedad, procuradores y miembros de la academia. En el proceso de selección deberá tomarse en consideración la experiencia profesional, su interés por mejorar la administración de la justicia, sus méritos profesionales, nivel de especialización y rigor académico.
Se constituirá un total de cinco comités asesores permanentes y aquellos comités ad hoc que el Tribunal Supremo constituya mediante orden al efecto. Los comités permanentes serán los siguientes:
(1) Comité de Reglas de Evidencia
(2) Comité de Reglas de Procedimiento Civil
(3) Comité de Reglas de Procedimiento Criminal
(4) Comité de Reglas de Asuntos de Menores
(5) Comité de Reforma Judicial y de Administración del Tribunal de Primera Instancia.
Los comités asesores tendrán la encomienda específica que se indica para cada uno según el Núm. VI siguiente.
En términos generales los distintos comités asesores evaluarán el funcionamiento y ubicación de la reglamen-tación urgente en sus respectivas áreas de acción y harán las recomendaciones que entiendan necesarias.
Los Comités Asesores de Reglas de Procedimiento se regirán por un reglamento que fijará el curso a seguir con las propuestas enmiendas y recomendaciones.
*453Cada comité asesor tendrá la encomienda de divulgar sus recomendaciones y preparar comentarios explicativos de éstos, celebrar vistas públicas y redactar el informe final que habrá de ser sometido al comité directivo.
I-H >

Encomienda y esfera de actividad de los comités

A. Comité directivo.
La encomienda y esfera de actividad de este Comité será la siguiente:
(1) Colaborará con el Tribunal Supremo y la Oficina del Secretariado de la Conferencia Judicial en la organiza-ción de las sesiones y en la coordinación de los trabajos de la Conferencia.
(2) Programará el curso de las propuestas y las recomendaciones e impartirá las guías que sean adecuadas a los respectivos comités asesores.
(3) Analizará, como organismo evaluador, las propuestas, estudios y recomendaciones.
(4) Mantendrá un intercambio de ideas y opiniones con los comités asesores sobre los temas o asuntos que deban ser objeto de consideración en la Conferencia Judicial plenaria, sujeto a la aprobación del Tribunal Supremo.
B. Comité de Reglas de Evidencia
La encomienda y esfera de actividad de este Comité será la siguiente:
(1) Considerar y revisar las Reglas de Evidencia, para evaluar la aplicación de este cuerpo de reglas en la administración de la justicia.
(2) Formular las enmiendas y recomendaciones que estime necesarias para el mejoramiento del derecho probatorio.
*454(3) Llevar a cabo cualquier otra encomienda que le haga el Tribunal Supremo sobre estos extremos.
C. Comité de Reglas de Procedimiento Civil
La encomienda y esfera de actividad de este Comité será la siguiente:
(1) Considerar y revisar las actuales Reglas de Procedimiento Civil, las disposiciones vigentes del Código de Enjuiciamiento Civil y cualesquiera otras leyes proce-sales de naturaleza civil.
(2) Recomendar las enmiendas o modificaciones que considere propias o necesarias para el mejoramiento de este cuerpo de reglas procesales y señalar aquellos aspectos problemáticos que existan en su aplicación.
(3) Llevar a cabo cualquier otra encomienda que le haga el Tribunal Supremo sobre estos extremos.
D. Comité de Reglas de Procedimiento Criminal
(1) Considerar y revisar las Reglas de Procedimiento. Criminal, las disposiciones vigentes del Código de Enjuicia-miento Criminal y cualesquiera otras leyes procesales de naturaleza criminal.
(2) Recomendar las enmiendas o modificaciones a las Reglas de Procedimiento Criminal y demás estatutos procesales que considere necesarios y convenientes para la mejor administración de la justicia criminal en Puerto Rico.
(3) Llevar a cabo cualquier otra encomienda que le haga el Tribunal Supremo en relación con este asunto.
E. Comité sobre Asuntos de Menores
La encomienda y esfera de actividad de este Comité será la siguiente:
(1) Evaluar el sistema que regirá los Procedimientos Judiciales en relación con menores.
*455(2) Considerar y revisar la nueva Ley de Menores de Puerto Rico, Ley Núm. 88 de 9 de julio de 1986, y las Reglas de Procedimiento para Asuntos de Menores según adop-tadas por el Tribunal Supremo.
(3) Recomendar las enmiendas o cambios que considere de rigor para mejorar y acelerar todos los procedimientos relacionados con menores cubiertos por la susodicha ley y reglamentación.
(4) Llevar a cabo cualquier otra encomienda que le haga el Tribunal Supremo en relación con este asunto.
F. Comité de Reforma Judicial y de Administración del Tribunal de Primera Instancia
La encomienda y esfera de actividad de este Comité será la siguiente:
(1) Estudiar y evaluar la estructura, organización y funcionamiento del Tribunal de Primera Instancia, las funciones de cada una de sus dos secciones, competencia de éstas por razón de la cuantía y materias en asuntos civiles y naturaleza de los delitos en asuntos criminales, sede de las salas de ambas secciones y su demarcación territorial, sistema de apelación o revisión del Tribunal de Distrito al Superior.
(2) Analizar toda la fase administrativa del Tribunal de Primera Instancia incluso la revisión de las Reglas para la Administración de dicho tribunal.
(3) Recomendar las propuestas, enmiendas o modificaciones al sistema judicial y a las Reglas de Administración que considere necesarias para el mejora-miento del funcionamiento del Tribunal de Primera Instancia.
(4) Realizar cualquier otra gestión que le encomiende el Tribunal Supremo en relación con estos asuntos.
*456VII

Presidente; facultades; convocatorias

La Conferencia Judicial será presidida por el Juez Presidente del Tribunal Supremo o, en su defecto, por el Juez que esté actuando en su lugar. Celebrará sesiones plenarias en las fechas y durante los días que el Tribunal determine. El Tribunal Supremo o su Juez Presidente podrá convocar aquellas reuniones plenarias adicionales que considere aconsejables. Igualmente podrá convocar conferencias especiales para tratar asuntos peculiares, en cualquier sección o sala del Tribunal de Primera Instancia. En la convocatoria al efecto podrá incluir la integración, funcionamiento y objeto de dichas conferencias.
De igual forma, el Tribunal Supremo o su Juez Presidente podrá convocar, conjunta o separadamente, Conferencias de Jueces Superiores, de Distrito o Munici-pales, así como Conferencias de Ciudadanos, para el estudio y ofrecimiento de recomendaciones sobre problemas relacionados con el sistema judicial y la efectiva adminis-tración de la justicia.
VIII

Secretario

El Director Administrativo de los Tribunales actuará como Secretario de la Conferencia Judicial. Él proveerá el apoyo de personal y recursos que fueren necesarios, llevará y conservará constancia de todos los procedimientos.
Publíquese.
Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Bruno Cortés Trigo

Secretario General